LEVINE, Justice,
concurring.
I agree that the trial court’s award of-custody to Connie Olson was clearly erroneous because the trial court misapplied the law when it failed to recognize the exceptional circumstances of Dannielle Seigneur’s status as the psychological parent and the serious harm to the children that would arise from their removal from her care and control and severance of their bond with her. Because neither Olson nor Seigneur is the natural parent of these children, neither enjoys the superior right of a parent to their custody absent exceptional circumstances. There are exceptional circumstances in this case which clearly favor Seigneur. Seigneur has functioned as the children’s primary caregiver for over four years and the evidence is compelling that interference with the bond between the children and Seigneur will have a very negative impact on the children. There are no countervailing factors that weigh against Seigneur’s custody. Cf. Patzer v. Glaser, 396 N.W.2d 740, 744 (N.D.1986) [holding that countervailing factors of natural parent’s desire to establish parental relationship and child’s compatability with natural parent outweigh exceptional circumstances of grandparents’ psychological parenthood].
I, too, am definitely and firmly convinced that the trial court made a mistake and join that part of the majority opinion that is based on the exceptional circumstances of Seigneur’s psychological parenthood, the harm to the children from breaking that bond, and the absence of countervailing circumstances.
However, I am concerned that the majority opinion will be misinterpreted as an invitation to third-party caregivers to seek custody of their charges. We should encourage involvement of extended family in childcare without endangering the parent-child relationship. “A young mother should be encouraged to seek reasonable help for her child from family members without the risk of losing custody to those proffer[ ]ing assistance.” Patzer v. Glaser, 368 N.W.2d 561, 566 (N.D.1985) (Levine, J., dissenting). The majority’s application of the standard used in our custody modification eases, in which we give great weight to stability and continuity, may have, I fear, the opposite effect and actually discourage involvement of extended family. Because it prefers the status quo, the custody-modification standard would fa*21vor the caregiver over the natural parent, which is contrary to the natural parent’s superior right to custody.
I believe that the majority’s analogy to our custody modification cases is unnecessary and, given its potential effect, undesirable.